DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim (15) is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-26) is/are rejected under 35 U.S.C. 102(a-1) as being anticipated by Nguyen et al (10458153, hereinafter – Nguyen).

a housing (element 12 in figure 7b and see associated descriptions for details);
a shackle -associated within the housing and having, with respect to the housing, a closed configuration and an open configuration (as illustrated in figure 7b and see associated descriptions for details);
a latch subsystem associated with the housing for securely retaining the shackle in the closed configuration, the latch subsystem electrically operable to release the shackle (as illustrated in figure 7b and see associated descriptions for details);
a biometric sensor associated with the housing to electronically sense fingerprint data from a finger being sensed (element 124 in figure 7b and see associated descriptions for details);
a control subsystem in the housing in communication with the biometric sensor and the latch subsystem, the control subsystem (col. 2, lines 50-59 of Nguyen) comprising:
internal processor-readable memory configured to store one or more fingerprint records, each fingerprint record comprising authorized fingerprint data associated with a respective fingerprint identifier (col. 5, lines 30-39 of Nguyen);
processing structure configured to receive sensed fingerprint data from the biometric sensor and to cause the latch subsystem to release the shackle in the event of a release condition requiring at least that the sensed fingerprint data corresponds to authorized fingerprint data in at least one of the fingerprint records (col. 6, lines 63-64 of Nguyen);

store one or more fingerprint records in the internal, processor-readable memory (col. 6, lines 36-47 of Nguyen);
and delete or disable one or more stored fingerprint records is the internal processor-readable memory based, at least on one or more respective fingerprint identifiers provided by the external device (col. 6, lines 64-66 of Nguyen). Thus, Nguyen discloses a padlock with fingerprint access via wireless.
Regarding claim 2: Nguyen shows in figure 10c of Nguyen wherein the processing structure is configured to present the management interface accessible by the external device in authorized communication with the control system to selectively: cause the latch subsystem to release the shackle without the control subsystem being in the release condition (see associated descriptions for details).
Regarding claim 3: Nguyen teaches that wherein the processing structure is configured to automatically create and store at least one history record in the internal processor-readable memory each time the shackle is released, each history record comprising a fingerprint identifier (col. 9, lines 23-27 of Nguyen).
Regarding claim 4: Nguyen teaches that wherein each history record further comprises at least one of: date/time information and location information (col. 5, lines 39-46 of Nguyen).
Regarding claim 5: Nguyen teaches that wherein the electronic management interface is accessible by the external device in authorized communication with the 
Regarding claim 6: Nguyen teaches that wherein the padlock device is powered by at least one battery and the management interface is accessible by the external device in authorized communication, with the control system to selectively: provide information about the at least one battery to the authorized external device (col. 3, lines 63-67 of Nguyen).
Regarding claim 7: Nguyen teaches that wherein the control system comprises a wireless transceiver far/{for} wirelessly communicating with an external device (col. 6, lines 51-54 of Nguyen).
Regarding claim 8: Nguyen teaches that wherein at least one fingerprint record is stored in association with one or more authorized time windows, wherein, the release condition further requires that a time at which the sensed fingerprint data is sensed by the biometric sensor falls within one of the one or more authorized, time windows for the corresponding at least one fingerprint record (col. 7, line 66 to col. 8, line 5 of Nguyen).
Regarding claim 9: Nguyen teaches that wherein the release condition further requires that additional sensed fingerprint, data be sensed by the biometric sensor and that the additional sensed fingerprint data corresponds to authorized fingerprint data in at least one other of the fingerprint records (col. 7, lines 4-11; col. 7, line 66 to col. 8, line 5 of Nguyen).
Regarding claim 10: Nguyen teaches that wherein the processing structure is configured to authorize communications with an external device only in the event that the processing structure confirms both a serial number corresponding to the padlock  
Regarding claim 11: a system depended upon claim 1 with program/software code as disclosed in (col. 5, lines 30-39 of Nguyen).
Regarding claims 12-15: a electronic padlock system via program code/instruction of claim 1 as disclosed in (col. 5, lines 30-39 of Nguyen).
Regarding claims 16-17: Nguyen discloses fingerprint sensing and management in (col. 5, line 65 to col. 6, line 5 and col. 6, lines 36-47 of Nguyen).
Regarding claims 18-26: the method claims (18-26) are similar as apparatus claims (1-10). Thus, the method claims (18-26) are considered met when the apparatus are being implemented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (11069169) and Thomas et al (6442983) are cited for electronic padlock access control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. WONG/Primary Examiner, Art Unit 2689